United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2994
                                    ___________

Michael L. Haynes,                   *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                           Submitted: October 5, 2000
                               Filed: October 12, 2000
                                   ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Michael L. Haynes appeals the district court’s1 grant of summary judgment in
favor of the Commissioner of Social Security, upholding the Commissioner’s cessation
of Haynes’s disability insurance benefits based on a finding that alcoholism was a
contributing factor material to his disability. Having carefully reviewed the record and
the parties’ briefs, we conclude substantial evidence supported the Commissioner’s

      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
decision. See 42 U.S.C. § 423(d)(2)(C) (“An individual shall not be considered to be
disabled for purposes of this subchapter if alcoholism or drug addiction would . . . be
a contributing factor material to the Commissioner’s determination that the individual
is disabled.”); Pettit v. Apfel, 218 F.3d 901, 903 (8th Cir. 2000) (claimant has initial
burden of showing that alcoholism or drug addiction is not material to finding of
disability); Rehder v. Apfel, 205 F.3d 1056, 1059 (8th Cir. 2000) (standard of review).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-